         Case:19-07432-ESL13 Doc#:19 Filed:03/03/20 Entered:03/03/20 16:36:11                                                              Desc: Main
                                    Document Page 1 of 6
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF PUERTO RICO

 In Re:                                                                             Case No.: 19-07432-ESL
 RICARDO JAVIER GONZALEZ CRUZ
                                                                                    Chapter 13
 xxx-xx-6445
                                                                                          Check if this is a pre-confirmation amended plan

                                                                                          Check if this is a post confirmation amended plan
                                                                                          Proposed by:
 Puerto Rico Local Form G                                                                           Debtor(s)
                                                                                                    Trustee
                                                                                                    Unsecured creditor(s)
 Chapter 13 Plan dated March 3, 2020                                   .
                                                                                          If this is an amended plan, list below the sections of the plan that have
                                                                                          been changed.
                                                                                          Section: 2.1, 5.1 and 8.6



PART 1: Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do
                           not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                           attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes only and shall not
                           affect the meaning or interpretation of this plan.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
                           Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under this plan, unless ordered
                           otherwise.

                           If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the plan on
                           account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related claim; (2) The sum
                           allocated towards the payment of such creditor’s claim shall be disbursed by the trustee to Debtor’s remaining creditors.
                           (3) If such creditor has received monies from the trustee (Disbursed Payments), the creditor shall return funds received in
                           excess of the related claim to the trustee for distribution to Debtor’s remaining creditors. (4) If Debtor has proposed a plan
                           that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the Debtor.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not
                           the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in a                Included                     Not Included
             partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                    Included                     Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                             Included                     Not Included




Puerto Rico Local Form                                                        Chapter 13 Plan                                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
         Case:19-07432-ESL13 Doc#:19 Filed:03/03/20 Entered:03/03/20 16:36:11                                                      Desc: Main
                                    Document Page 2 of 6
 Debtor                RICARDO JAVIER GONZALEZ CRUZ                                           Case number



PART 2: Plan Payments and Length of Plan

2.1          Debtor(s) will make payments to the trustee as follows:

        PMT Amount              Period(s)                            Period(s) Totals                             Comments
                $300.00 Months 1 through 6                                      $1,800.00
                $475.00 Months 7 through 60                                    $25,650.00
         Subtotals             60 Months                                       $27,450.00 Total Plan Base:$27,450.00

Insert additional lines if needed

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments
             to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply
                    Debtor(s) will make payments pursuant to a payroll deduction order.
                    Debtor(s) will make payments directly to the trustee.
                    Other (specify method of payment):

2.3          Income tax refunds:

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
             comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall seek court
             authorization prior to any use thereof.

2.4          Additional payments:

             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART3: Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien Avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case:19-07432-ESL13 Doc#:19 Filed:03/03/20 Entered:03/03/20 16:36:11                                                        Desc: Main
                                    Document Page 3 of 6
 Debtor                RICARDO JAVIER GONZALEZ CRUZ                                                Case number

Insert additional claims as needed.


3.6          Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.

                  Payments pursuant to 11 USC §1326(a)(1)(C):

               Name of secured creditor                               $ Amount of APMP                                     Comments


 -NONE-

             Insert additional claims as needed.

             Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory fee.

3.7          Other secured claims modifications.

             Check one.

                          None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.

PART 4: Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be 10
             % of all plan payments received by the trustee during the plan term.

4.3          Attorney’s fees

             Check one.

               Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan confirmation, according to
             LBR 2016-1(f).

OR

                Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed application for fees and
             expenses, filed not later than 14 days from the entry of the confirmation order.

                              Attorney’s fees paid pre-petition:                                                             $ 1,000.00
                              Balance of attorney’s fees to be paid under this plan are estimated to be:                     $ 3,000.00
                              If this is a post-confirmation amended plan, estimated attorney’s fees:                        $

4.4          Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



4.6          Post confirmation property insurance coverage
             Check one.

Puerto Rico Local Form G (LBF-G)                                               Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:19-07432-ESL13 Doc#:19 Filed:03/03/20 Entered:03/03/20 16:36:11                                                     Desc: Main
                                    Document Page 4 of 6
 Debtor                RICARDO JAVIER GONZALEZ CRUZ                                           Case number

                          None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option
             providing the largest payment will be effective.

      Check all that apply.

                The sum of $         .
                 100 +6 % of the total amount of these claims, an estimated payment of $ 18,905.00.
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
             unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1        Property of the estate will vest in the Debtor(s) upon
      Check the appliable box:
            Plan confirmation.
            Entry of discharge.
            Other:

7.2          Plan distribution by the trustee will be in the following order:
             (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same number.)

             1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
             1. Distribution on Attorney’s Fees (Part 4, Section 4.3)
             1. Distribution on Secured Claims (Part 3, Section 3.1) – Current contractual installment payments
             2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
             2. Distribution on Secured Claims (Part 3, Section 3.7)
             2. Distribution on Secured Claims (Part 3, Section 3.1) – Arrearage payments
             3. Distribution on Secured Claims (Part 3, Section 3.2)
             3. Distribution on Secured Claims (Part 3, Section 3.3)
             3. Distribution on Secured Claims (Part 3, Section 3.4)
             3. Distribution on Unsecured Claims (Part 6, Section 6.1)
             4. Distribution on Priority Claims (Part 4, Section 4.4)
             5. Distribution on Priority Claims (Part 4, Section 4.5)

Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
         Case:19-07432-ESL13 Doc#:19 Filed:03/03/20 Entered:03/03/20 16:36:11                                                    Desc: Main
                                    Document Page 5 of 6
 Debtor                RICARDO JAVIER GONZALEZ CRUZ                                          Case number

             6. Distribution on Unsecured Claims (Part 5, Section 5.2)
             6. Distribution on Unsecured Claims (Part 5, Section 5.3)
             7. Distribution on General Unsecured claims (Part 5, Section 5.1)

             Trustee’s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1          Check "None" or list the nonstandard plan provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the
paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

  8.2 DEBTOR'S ATTORNEYS FEES- MODIFYING SECTIONS 4.3, 7.2 OF THE PLAN
  Debtor's attorneys fees shall be paid in full before any other creditor.

  Any post confirmation work performed by Debtor's Attorney will be billed on an hourly basis through the application for
  compensation process, and will be paid by the Trustee through this Chapter 13 Plan, after Court approval.

  8.3 INCOME TAX REFUNDS- THIS SECTION SUPPLEMENTS PART 2, SECTION 2.3 OF THE PLAN:
  Tax refunds, if any, will be devoted each year, as periodic payments, to fund the plan until the plan's completion. The tender
  of such payments shall deem the plan modified by such amount, increasing the base without the need of further notice,
  hearing or court order. If the debtor (s) need to use all or portion of such tax refund, debtor (s) shall seek court's
  authorization.

  8.4 SECURED CREDITORS- SUPPLEMENT TO PART 3 OF PLAN:
  The lien holder of any allowed secured claim, provided for by the plan, in its Part 3, will retain its lien according to the terms
  and conditions required by 11 USC 1325(a)(5)(B)(i)(I) & (II).

  8.5 THIS PROVISION SUPPLEMENTS PART 3 TO PROVIDE FOR THE LIFTING OF THE 362 (a) STAY:
  Upon the confirmation of this plan the automatic stay pursuant to Section 362(a) will be lifted in favor of BANCO
  SANTANDER as to collateral located COND COSTA DORADA STREET 2A-102 Rio Grande, PR 00745. The Chapter 13 Trustee
  shall make no distribution to this creditor on account of this claim. The purpose of debtor's consent to relief from the
  automatic stay pursuant to 11 U.S.C. § 362(d) is to permit creditor to enforce its state-law interests against its collateral. Any
  deficiency claim filed by such creditor following the disposition of such collateral will be treated as unsecured. The debtor’s
  consent does not affect the interests of the trustee or any co-obligor.

  8.6 THIS PROVISION SUPPLEMENTS PART 3 TO PROVIDE FOR THE LIFTING OF THE 362 (a) STAY:
  Upon the confirmation of this plan the automatic stay pursuant to Section 362(a) will be lifted in favor of CRIM as to collateral
  related to POC No. 2. The Chapter 13 Trustee shall make no distribution to this creditor on account of this claim.
  The purpose of debtor's consent to relief from the automatic stay pursuant to 11 U.S.C. § 362(d) is to permit creditor to
  enforce its state-law interests against its collateral. Any deficiency claim filed by such creditor following the disposition of
  such collateral will be treated as unsecured. The debtor’s consent does not affect the interests of the trustee or any
  co-obligor.

Insert additional lines as needed.




Puerto Rico Local Form G (LBF-G)                                         Chapter 13 Plan                                                  Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case:19-07432-ESL13 Doc#:19 Filed:03/03/20 Entered:03/03/20 16:36:11                                             Desc: Main
                                    Document Page 6 of 6
 Debtor                RICARDO JAVIER GONZALEZ CRUZ                                    Case number

PART 9: Signature(s)

       /s/ Enrique Almeida / Zelma Davila;                            Date   March 3, 2020
       Enrique Almeida / Zelma Davila;
       217701/218913
       Signature of Attorney of Debtor(s)

       /s/ RICARDO JAVIER GONZALEZ CRUZ                               Date       March 3, 2020
       RICARDO JAVIER GONZALEZ CRUZ



By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the wording
and order of the provisions in this chapter 13 plan are identical to those contained in Local Form G (LBF-G), other than any nonstandard
provisions included in Part 8.




Puerto Rico Local Form G (LBF-G)                                     Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
